DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species I-b in the reply filed on 07/20/21 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/20 was considered by the examiner.
Drawings
The drawings were received on 01/10/20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 16-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Kim et al 2016/0164153.
As to claims 1-2:
	Kim et al disclose that it is known in the art to make a battery system including a lithium-oxygen battery unit 10, a compressing unit/compressor 32 compressing oxygen exhaust from the lithium-oxygen battery unit; a storage/oxygen supplying (oxygen bombe 12) unit storing and supplying oxygen to the lithium-oxygen battery unit (0043-0044; 0048-0049; 0050; 0057; 0062; 0053; Abstract; FIGURE 1; CLAIMS 1-3, 5 & 7). As illustrated in FIGURE 1, the lithium-oxygen battery unit 10 is enclosed in an enclosure case including oxygen/air inlet and outlet (FIGURE 1). 
As to claims 16-17:
Kim et al disclose the compressing unit/compressor 32 (0062; FIGURE 1). Since the compressor assists in the process of supplying oxygen to the battery unit/system, it can be fairly asserted that the compressor indirectly assists in supplying oxygen thereto. Note that the present claims do not define the specific structure and/or functional degree of the compressing unit. 
Thus, the present claims are anticipated. 

Claims 1-2 and 16-19 are rejected under 35 U.S.C. 102a1 as being anticipated by the publication JP 2016-517130 (hereinafter referred to as JP’130).
As to claims 1-2:
	JP’130 discloses that it is known in the art to make a battery system including a lithium-oxygen battery unit 50, 102, a compressing unit/compressor 108 compressing oxygen exhaust from the lithium-oxygen battery unit; a storage/oxygen supplying unit 102, 104 storing and 
As to claims 16-17:
JP’130 discloses the compressing unit/compressor 108 compressing oxygen exhaust from the lithium-oxygen battery unit (0062; FIGURE 1). Since the compressor assists in the process of supplying oxygen to the battery unit/system, it can be fairly asserted that the compressor indirectly assists in supplying oxygen thereto. Note that the present claims do not define the specific structure and/or functional degree of the compressing unit. 
As to claims 18-19:
JP’130 discloses the compressing unit/compressor 32 (0062; FIGURE 1). 
Thus, the present claims are anticipated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over (a) Kim et al 2016/0164153 and/or (b) the publication JP 2016-517130 (hereinafter referred to as JP’130) as applied to claim 1-2 above, and further in view of the publication JP 8-510085 (heretofore JP’085).
Kim et al and JP’130 are both applied, argued and incorporated herein for the reasons expressed supra. However, the preceding prior art does not expressly disclose the specific blowing fan in the enclosure case, the specific temperature measuring/adjusting unit and the heat retaining property/thermal insulation material of the enclosure case. 
As to claims 3, 8 and 11-12:
	In this respect, JP’085 discloses that it is known in the art to make metal-air battery system including an insulating housing 110 for enclosing the metal-air batteries 25, a cooling fan 20, 42, 76 placed inside the battery enclosure (Abstract; CLAIMS 1-2, 8-9); and the cooling system including temperature measuring/adjusting unit (cooling air spaces/passages 40; cooling FIGURES 3 & 9). 
	In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to use and/or incorporate the specific blowing fan in the enclosure case, the specific temperature measuring/adjusting unit and the heat retaining property/thermal insulation material of the enclosure case of JP’085 in/into the lithium-oxygen battery unit of either Kim et al and/or JP’130 as JP’085 teaches that the specifically disclosed blowing fan, temperature measuring/adjusting/controlling device and the insulated case assists in extending the life of the battery at the desired performance level while maintaining a satisfactory output current density during discharge. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: a detailed search for the prior art failed to reveal or fairly suggest what is instantly claimed, in . 
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727